NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0249n.06

                                           No. 21-1316
                                                                                         FILED
                          UNITED STATES COURT OF APPEALS                          Jun 21, 2022
                               FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk
                                                      )
 UNITED STATES OF AMERICA,
                                                      )
        Plaintiff-Appellee,                           )       ON APPEAL FROM THE UNITED
                                                      )       STATES DISTRICT COURT FOR
 v.                                                   )       THE WESTERN DISTRICT OF
                                                      )       MICHIGAN
 ROLONDO CLARK,                                       )
        Defendant-Appellant.                          )                                  OPINION
                                                      )



Before: BOGGS, MOORE, and GRIFFIN, Circuit Judges.

       PER CURIAM. A jury convicted Rolondo Clark of possession with intent to distribute

28 grams or more of cocaine and cocaine base. On appeal, he challenges the district court’s

decision to admit evidence of his prior drug-dealing conviction under Federal Rule of Evidence

404(b). He also argues that the proof presented at trial is not sufficient to support his conviction.

Because the overwhelming evidence of Clark’s guilt forecloses both arguments, we affirm.

                                                 I.

       In 2016, Clark pleaded guilty to illegal delivery of a controlled substance analogue in

Michigan state court. After serving his prison time, he was released on parole. Clark soon tested

positive for cocaine. Around the same time, his parole officer found a picture of “large stacks

of cash” on his phone. The positive test, coupled with Clark’s apparent wealth despite a lack of

legitimate income, caused the officer to suspect that he might be dealing drugs again.
No. 21-1316, United States v. Clark


       The parole officer decided to search Clark’s two-bedroom apartment as a “compliance

check” for his parole. Clark’s GPS ankle monitor showed that he had spent most of his time at the

apartment in the previous two days. When agents arrived at Clark’s residence, which he had

previously reported he shared with his mother, they searched the back bedroom first. The bed in

that room had no sheets or pillows. The only other items in the back room were children’s toys,

clothes, and shoes, a single pair of adult shoes, and an empty “corner baggie,” which is commonly

used by drug dealers.

       The officers next searched the front bedroom, which was where Clark indicated “all of his

stuff was.” That search turned up distribution quantities of cocaine and cocaine base,1 digital

scales covered in drug residue, Clark’s expired driver’s license, Clark’s clothes in the dresser and

in a bag by the bed, and several pairs of Clark’s shoes. Clark’s parole officer then searched his

phone, finding a drug ledger that was last modified that day, and messages showing that Clark was

actively selling drugs in the days preceding the search.

       A federal grand jury indicted Clark on one count of possession with intent to distribute 28

grams or more of a substance containing a detectable amount of cocaine and cocaine base. Before

trial, the government notified Clark and the district court that it intended to introduce evidence of

his 2016 conviction under Rule 404(b). Clark objected, but the district court held that the fact of

his conviction was admissible to show identity and intent. See Fed. R. Evid. 404(b)(2).

       Clark’s 2016 conviction was mentioned twice at trial. First, the government began its

substantive examination of Clark’s parole officer with this question: “Was the defendant

previously convicted of a felony on February 26, 2016, for delivery of a controlled substance


       1
         At trial, the government’s drug expert testified that the drugs seized from Clark’s
apartment could create up to 1,250 “user hits” of powder cocaine and up to 368 “user hits” of crack
cocaine.
                                                -2-
No. 21-1316, United States v. Clark


analogue?”    The officer responded, “Yes.”       Second, the government mentioned the 2016

conviction during its closing argument, while emphasizing that it could be considered only “for

the limited purpose of determining whether the defendant intended to distribute these drugs.”

The district court gave a similar admonition to the jury while reading its jury instructions.

       The jury convicted Clark, and he filed this timely appeal. Clark challenges the district

court’s decision to admit the fact of his prior conviction under Rule 404(b), and the sufficiency of

the evidence supporting his conviction.

                                                 II.

       Under Rule 404(b), evidence of “any other crime, wrong, or act is not admissible to prove

a person’s character in order to show that on a particular occasion the person acted in accordance

with the character.” Fed. R. Evid. 404(b)(1). However, “other-act” evidence may be admissible

as proof of “motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

       There is a divide in this circuit on how to evaluate whether a district court admitted

other-act evidence for one of the proper purposes outlined in Rule 404(b)(2). United States

v. LaVictor, 848 F.3d 428, 444–45 (6th Cir. 2017). We have sometimes applied a three-tiered

review framework: clear error for whether the other act occurred; de novo for whether the evidence

was offered for an admissible purpose; and abuse of discretion for the determination that the

probative value of the evidence is not substantially outweighed by its unfair prejudicial impact

under Rule 403. Id. At other times, we have applied a single-tiered abuse-of-discretion standard

of review. Id. at 445. We need not choose between these standards here though because both

require affirming the district court’s decision if it committed harmless error in admitting the Rule

404(b) evidence. See id. at 445, 448.


                                                 -3-
No. 21-1316, United States v. Clark


       Clark challenges whether admission of his prior conviction was proper. We are skeptical

that the government offered evidence of Clark’s 2016 conviction for a proper purpose under Rule

404(b)(2). But even if we assume without deciding that the district court’s admission of Clark’s

2016 conviction was error, he is not entitled to a new trial unless “it is more probable than not that

the error materially affected the verdict.” Id. at 448 (quoting United States v. Mack, 729 F.3d 594,

603 (6th Cir. 2013)). “Admission of other acts evidence constitutes harmless error ‘if the record

evidence of guilt is overwhelming, eliminating any fair assurance that the conviction was

substantially swayed by the error.’” Id. (quoting United States v. Hardy, 643 F.3d 143, 153 (6th

Cir. 2011)). “In reaching this determination, this Court must take into account what the error

meant to the jury, ‘not singled out and standing alone’ but in relation to all that happened.” Id.

(quoting United States v. Murphy, 241 F.3d 447, 453 (6th Cir. 2001)).

       Here, the evidence of Clark’s guilt is overwhelming, and it is improbable that the district

court’s error, if any, materially affected the verdict. A conviction for possession with intent to

distribute requires proof beyond a reasonable doubt that the defendant “(1) knowingly,

(2) possessed a controlled substance, (3) with intent to distribute it.” United States v. Russell,

595 F.3d 633, 645 (6th Cir. 2010) (citation omitted).2 The officers found distribution quantities of

drugs and drug paraphernalia next to Clark’s driver license, in the bedroom in which Clark kept

his belongings, in an apartment that that he had not left for most of two days. The location of the

drugs clearly establishes at least that Clark constructively possessed them. See United States

v. Hill, 142 F.3d 305, 312 (6th Cir. 1998). And the drug amount plus the presence of scales, a drug

ledger, stacks of money, and text-message conversations where Clark arranged drug sales more


       2
          To the extent that the government had to prove that the amount of drugs was equal to or
greater than 28 grams, the parties stipulated below that the officers found roughly 125 grams of
cocaine and roughly 36 grams of cocaine base.
                                                 -4-
No. 21-1316, United States v. Clark


than suffice to establish an intent to distribute. Id. at 311–12. This overwhelming evidence of

intent is particularly important because intent was the primary reason why this Rule 404(b)

evidence was admitted at trial. See United States v. Layne, 192 F.3d 556, 573 (6th Cir. 1993)

(“When the government presents other convincing or overwhelming evidence, [this Court] may

deem the admission of 404(b) evidence mere harmless error.”).

       Taking into account what the alleged error meant to the jury, the impact of Clark’s 2016

conviction pales in comparison to the evidence of his guilt. The existence of the conviction was

merely confirmed by Clark’s parole officer and mentioned—almost as an afterthought—in the

government’s closing argument. Moreover, before trial, Clark agreed that some mention of this

conviction was necessary for the jury to understand the basis for a search of the apartment. Thus,

the existence of a prior conviction “was properly put before the jury,” which counsels against the

conclusion that any error in the district court’s 404(b) ruling “undermined the integrity of [Clark’s]

conviction.” LaVictor, 848 F.3d at 448.

       In all, the record eliminates “any fair assurance that the conviction was substantially

swayed by the [alleged] error.” Id. Accordingly, even if there was error in the district court’s Rule

404(b) ruling, such error was harmless.

                                                 III.

       Clark also challenges the sufficiency of the evidence underlying his conviction. Our

harmless-error discussion decides this issue. As explained above, the evidence of Clark’s guilt

was overwhelming. “[A]fter viewing the evidence in the light most favorable to the prosecution,”

we must affirm if “any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Accordingly, we

reject Clark’s sufficiency-of-the-evidence challenge.


                                                 -5-
No. 21-1316, United States v. Clark


                                               IV.

       For these reasons, we affirm the judgment of the district court.




                                               -6-